 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALBERTO MARTINEZ LUIS,

                                Petitioner,                CASE NO. 20-0292 RSM
 9
             v.                                            ORDER OF DISMISSAL
10

11   STATE OF WASHINGTON ,

                                Respondent.
12

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16      (1) The Court ADOPTS the Report and Recommendation.

17      (2) Petitioner’s motion for relief under Fed. R. Crim. P. 35 is DENIED and DISMISSED.

18      (3) To the extent Petitioner sought to proceed in forma pauperis, that request is DENIED as

19   moot and this case is CLOSED.

20      (4) The Clerk is directed to send a copy of this Order to Petitioner.

21          Dated this 16 day of March 2020.

22

23                                                A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE


     ORDER OF DISMISSAL - 1
